Case 5:19-cv-00792-SMH-MLH Document 17 Filed 10/06/20 Page 1 of 1 PageID #: 92




                            UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


 BILLY R. DOYLE, JR.                              CIVIL ACTION NO. 19-00792

 VERSUS                                           JUDGE S. MAURICE HICKS, JR.

 R. MEDLIN, ET AL.                                MAGISTRATE JUDGE HORNSBY

                                        JUDGMENT

         For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, noting the absence of written objections thereto, and after

 an independent review of the record, and having determined that the findings and

 recommendation of the Magistrate Judge are correct under the applicable law;

         IT IS ORDERED that the Complaint filed in forma pauperis by pro se plaintiff Billy

 R. Doyle, Jr. shall be and is hereby DISMISSED WITHOUT PREJUDICE.

         The Clerk of Court is ordered to close this case.

         THUS DONE AND SIGNED, at Shreveport, Louisiana, this the 6th day of October,

 2020.
